EXHIBIT 10.5

 

SPANSION INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

 

 

The following sets forth the terms of your Performance-Based Spansion Inc.
Restricted Stock Unit (“PSU”) Award.

 

 

 

Employee Name:

 

 

 

Stock ID:

 

 

 

Grant Number:

 

 

 

Grant Date:

 

 

Number of Shares:

 





 


 

Vesting Schedule and Payment Date:

PSUs are earned depending on Spansion’s 2013 to 2014 EPS Growth performance,
measured as of the close of fiscal 2014. A multiplier will be applied to the
above shares based on the following table (interpolated between points if
required):

EPS

Growth

% of Shares Earned

<$0.75

<0%

0%

$0.75

0%

50%

$0.79

5%

100%

$0.83

10%

112.5%

≥$0.87

≥15%

125%


 

 

Earned shares are then eligible to vest on January 31, 2017, subject to the
achievement of relative Total Shareholder Return (TSR) against the year-ending
2017 S&P Semiconductor Index. A vesting modifier is added to the above EPS
Growth result based on the Company’s TSR rank against the Index companies (see
chart below).

Goal

TSR Rank

Vesting Modifier

Top Third

≥66th Percentile

+25%

Middle Third

34th to 65th Percentile

0%

Bottom Third

≤33rd Percentile

-25%

 


 

 

A minimum of 0% and a maximum of 150% of the shares may vest. Shares that do not
vest will be forfeited. Settlement of the vested shares will take place after
evaluation of TSR performance within three weeks following the end of the
measurement period.

 

 

 
 

--------------------------------------------------------------------------------

 

  

The Performance-Based Restricted Stock Unit Award that is described and made
pursuant to this Performance-Based Restricted Stock Unit Award (this “Award”) is
issued under the Spansion Inc. 2010 Equity Incentive Award Plan (as amended from
time to time, the “Plan”). By not electronically rejecting this Award within 30
days after the date of the electronic mail notification to you of the grant of
this Award (the “Electronic Notification Date”), you agree to be bound by the
terms and conditions herein, the Plan and all conditions established by the
Company in connection with awards issued under the Plan.

  

The following terms and conditions apply to the PSUs granted pursuant to this
Award:

 

 

Company Defined Terms:

“Company” shall mean Spansion Inc., and, except as the context may otherwise
require, references to “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

 



 

   

Type of Award:

Performance-Based Restricted Stock Units, or PSUs.
 

The PSUs entitle the Holder to receive an equal number of shares of Common Stock
at settlement, as described below.

       

Brokerage Account Requirement

As a condition to the grant of the PSUs, the Holder agrees to open and maintain
a brokerage account at the Company’s designated stock broker at all times that
the PSUs remain outstanding. 

       

Vesting and Settlement:

The PSUs shall vest and become payable according to the schedule set forth
above; provided, however, that the PSUs will vest and be paid on such dates only
if the Holder has not had a Termination of Service prior to the applicable
Payment Date. All unvested PSUs will be forfeited upon Termination of Service.
Vested PSUs shall be settled through the issuance of shares of Common Stock to
the Holder equal to the number of PSUs to be settled and paid. The issuance of
shares of Common Stock will be subject to tax withholding, as provided below.

       

Transferability of PSUs:

PSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, provided that in the event of the Holder’s death, shares
deliverable or amounts payable with respect to the PSUs shall be delivered or
paid, as applicable, to the Holder’s designated beneficiary. The Administrator
will advise Holders with respect to the procedures for naming and changing
designated beneficiaries. 

  

 
2 

--------------------------------------------------------------------------------

 

 

Tax Withholding:

Unless another method for the payment of applicable tax withholding obligations
is elected at least two days before the Payment Date, the Holder agrees to sell
that number of shares of Common Stock necessary to provide proceeds in an amount
equal to the tax withholding obligations and instruct the broker to pay the
proceeds to the Company. Alternatively, if required or if designated by the
Holder, the Company may deduct from the Holder’s paycheck within a reasonable
time following each Payment Date the minimum amount required to satisfy any
applicable tax withholding obligations with respect to the issuance of shares of
Common Stock on such Payment Date. Finally, the Holder may also satisfy tax
withholding obligations by depositing cash in an amount equal to the tax
withholding obligations in the Holder’s brokerage account designated by the
Company and instructing the broker to pay such cash amount to the Company.

 

The Holder is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

       

Rights as a Stockholder:

Until the shares of Common Stock are issued and delivered, a Holder will have no
rights as a stockholder with respect to the shares of Common Stock subject to
the PSU.

       

No Right to Continued Employment:

Neither the PSUs nor this Agreement confers upon the Holder any right to
continue to be an employee of the Company or any of its subsidiaries or
interferes in any way with the right of the Company or any of its subsidiaries
to terminate the Holder’s employment at any time.

   

Data Privacy:

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, social security number or other employee tax identification
number, salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Holder to a third party with whom
the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder’s ability to participate in the
Plan and receive the benefits intended by this Award.

  

 
3 

--------------------------------------------------------------------------------

 

 

No impact on other rights.

Participation in the Plan is voluntary. The value of the PSUs is an
extraordinary item of compensation outside the scope of Holder’s normal
employment and compensation rights, if any. As such, the PSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of PSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of PSUs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.

 

 

4

 

 